J-S22005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF J.M.T., A             :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: O.L.T., MOTHER                :
                                          :
                                          :
                                          :
                                          :   No. 141 MDA 2019

              Appeal from the Order Entered January 3, 2019
   In the Court of Common Pleas of York County Orphans' Court at No(s):
                               2017-0156

 IN RE: ADOPTION OF J.M.T., A             :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: O.L.T., MOTHER                :
                                          :
                                          :
                                          :
                                          :   No. 142 MDA 2019

              Appeal from the Order Entered January 3, 2019
   In the Court of Common Pleas of York County Orphans' Court at No(s):
                               2017-0157



BEFORE:    SHOGAN, J., DUBOW, J., and PELLEGRINI*, J.

MEMORANDUM BY SHOGAN, J.:                              FILED JUNE 18, 2019

      O.L.T. (“Mother”) appeals from the January 3, 2019 decrees granting

the petitions filed by York County Office of Children, Youth and Families (“CYF”

or “Agency”) for the involuntary termination of her parental rights to her twin




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S22005-19


sons, J.M.T. (“J.M.T.1”) and J.M.T. (“J.M.T.2”) (collectively “Children”), born

in June of 2012.1 Upon careful review, we affirm.

       A prior panel of this Court set forth the procedural history of this case

as follows.

       On April 28, 2016, CYF received allegations that Mother left
       Children without supervision. The York City Police Department
       responded to Mother’s residence and found Children alone.
       Mother returned to the residence twenty minutes later and
       smelled of alcohol. Mother was incarcerated on April 28, 2016,
       for endangering Children’s welfare. Mother’s cousin, R.M. (Foster
       Mother), came forward as a resource for Children and was
       approved as an emergency caregiver.

              On April 29, 2016, the Agency filed applications for
       emergency protective custody. Attorney Thomas L. Kearney, IV,
       was court-appointed guardian ad litem (GAL) for Children. In
       orders for emergency protective custody dated April 29, 2016, the
       trial court concluded that there was sufficient evidence to prove
       that continuation or return of the minor children to the Mother’s
       home was not in the best interest of Children. The trial court
       temporarily awarded legal and physical custody of Children to the
       Agency, and Children were placed with Foster Mother.

             On May 4, 2016, the Agency filed dependency petitions. The
       following day, Mother was released from prison, and began having
       unsupervised contact with Children. Justice Works opened for
       services with Mother on May 17, 2016. On May 31, 2016, a first
       family service plan (FSP) was prepared for Mother, which
       permitted unsupervised visitation at Mother’s home.2


____________________________________________


1 The subject decrees also involuntarily terminated the parental rights of
Children’s father, L.A.T. (Father). Father did not file notices of appeal and is
not involved in this appeal.

2 Mother’s FSP goals have remained consistent throughout the case, and they
included, in part, maintaining stable housing and employment, participating
in visits with Children, and having negative drug and alcohol screenings. N.T.,
5/28/17, at 29.

                                           -2-
J-S22005-19


             On June 20, 2016, a CYF caseworker made a field visit to
       Mother’s residence and found Children outside and unsupervised.
       The caseworker repeatedly knocked on Mother’s door. Mother did
       not answer the door for approximately fifteen minutes. After that
       incident, Mother’s visits with Children were changed to visits
       supervised by Foster Mother.

             On July 19, 2016, the trial court adjudicated Children
       dependent under 42 Pa.C.S. § 6302(1). The court maintained
       legal and physical custody with the Agency and ordered Children
       to remain in kinship care. The permanency goal was to return to
       a parent or guardian, with a concurrent goal of adoption. On
       September 20, 2016, Justice Works closed services as
       unsuccessful.

             On August 29, 2017, CYF filed petitions to involuntarily
       terminate the parental rights of Mother and change Children’s
       permanency goal to adoption under 23 Pa.C.S. § 2511(a)(1), (8),
       and (b). On September 8, 2017, the trial court entered orders
       appointing the GAL, Attorney Kearney, to serve as Children’s legal
       counsel.

             On December 15, 28, and 29, 2017, the trial court
       conducted an evidentiary hearing on the petitions.[3] Mother and
       her counsel were present. Children were present and were
       represented by Attorney Kearney as their GAL and legal counsel.
       On December 29, 2017, the trial court found that CYF established
       grounds for termination of Mother’s parental rights under 23
       Pa.C.S. § 2511(a)(1), (8), and (b).




____________________________________________


3 On December 15, 2017, CYF presented the testimony of Tameeka Way, the
family resource specialist at Justice Works Youth Care, and Melanie Wurster
and Carla Arp, caseworkers at Pressley Ridge. In addition, the trial court
interviewed Children in camera. On December 28, 2017, CYF presented the
testimony of Michelle Rau, a drug and alcohol monitoring specialist at Families
United Network, and Brandon Ambrose, the CYF caseworker. On December
29, 2017, Mother testified on her own behalf, and she presented the testimony
of Foster Mother and her cousins, L.T. and L.B. In addition, Mother called Ms.
Arp on rebuttal.

                                           -3-
J-S22005-19


In re Adoption of J.M.T., 198 A.3d 445, 202, 203 MDA 2018 (Pa. Super.,

filed September 11, 2018) (Unpublished Memorandum at 2–4).

       Thereafter, the orphans’ court involuntarily terminated the parental

rights of Mother and Father by decrees entered on January 12, 2018, and

Mother timely appealed. Without addressing the merits of the appeal, a prior

panel of this Court vacated the decrees and remanded the case for the

orphans’ court to appoint new legal counsel for Children to ascertain their legal

interests and to notify the orphans’ court if the result of the termination

proceeding was consistent with those interests.4 See Adoption of J.M.T.,

202, 203 MDA 2018 (Unpublished Memorandum at 11–12). Further, the panel

directed that the orphans’ court “shall conduct a new hearing only if it provides

Children with an opportunity to advance their legal interests through new

counsel.” Id. at 12.

       The certified record reflects that the court appointed Barbara Stump,

Esquire, as Children’s legal counsel on September 24, 2018. Attorney Stump


____________________________________________


4 Our Supreme Court has held that a subject child of a contested involuntary
termination proceeding has a statutory right to counsel, who discerns and
advocates for the child’s legal interests. Our Supreme Court has defined this
as a child’s preferred outcome. See In re T.S., 192 A.3d 1080 (Pa. 2018)
(citing In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017)); see also 23
Pa.C.S. § 2313(a). Because the right to counsel belongs to the child who is
unable to address a deprivation of his right to counsel on his own behalf, we
must address this issue sua sponte. See In re Adoption of T.M.L.M., 184
A.3d 585, 588 (Pa. Super. 2018) (“This Court must raise the failure to appoint
statutorily-required counsel for children sua sponte, as children are unable to
raise the issue on their own behalf due to their minority.”) (citing In re K.J.H.,
180 A.3d 411, 414 (Pa. Super. 2017)).

                                           -4-
J-S22005-19


filed a report on November 21, 2018, in which she asserted that she reviewed

the prior proceedings and met with Children on three occasions. She stated

that Children “wish to stay together and to remain a permanent part of the

kinship family. They exhibited a strong trust in having [Foster Mother] make

important decisions for them and to take care of them.” Report, 11/21/18, at

¶ 7.

       On December 6, 2018, the orphans’ court held a hearing during which

Attorney Stump relied upon her report and testified, “I believe the result of

what happened [in the prior proceedings] is exactly what [C]hildren’s legal

interests would have directed.”    N.T., 12/6/18, at 7.   Based on Attorney

Stump’s report and testimony, the orphans’ court determined that a new

hearing was unnecessary. Id. at 9. By decrees dated December 6, 2018, and

entered on January 3, 2019, the orphans’ court once again involuntarily

terminated the parental rights of Mother.

       Mother timely filed notices of appeal and concise statements of errors

complained of on appeal, which this Court consolidated sua sponte.         The

orphans’ court filed an opinion pursuant to Pa.R.A.P. 1925(a) on January 24,

2019, wherein it relied on its prior opinion dated February 15, 2018.

       On appeal, Mother presents the following issues for our review:

       I.    Whether the [orphans’] court erred in involuntarily
       terminating the parental rights of the natural mother pursuant to
       Section 2511(a)(1) of the Adoption Act[?]




                                     -5-
J-S22005-19


      II.   Whether the [orphans’] court erred in involuntarily
      terminating the parental rights of the natural mother pursuant to
      Section 2511(a)(8) of the Adoption Act[?]

      III. Whether the [orphans’] court erred in concluding that an
      involuntary termination of parental rights of the natural mother
      would best serve the needs and welfare of the children pursuant
      to Section 2511(b) of the Adoption Act[?]

Mother’s brief at 5 (unpaginated).

      We review this appeal according to an abuse-of-discretion standard, as

follows:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the orphans’ court if they are
      supported by the record. If the factual findings are supported,
      appellate courts review to determine if the orphans’ court made
      an error of law or abused its discretion. A decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      The orphans’ court’s decision, however, should not be reversed
      merely because the record would support a different result. We
      have previously emphasized our deference to orphans’ courts that
      often have first-hand observations of the parties spanning
      multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101–2938, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the

                                     -6-
J-S22005-19


     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Instantly, we conclude that the certified record supports the decree

pursuant to Section 2511(a)(1) and (b), which provide as follows:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                    * * *

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b); see also In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc) (stating that this Court must agree with the orphans’




                                     -7-
J-S22005-19


court only as to any one subsection of Section 2511(a), as well as Section

2511(b), in order to affirm).5

       With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.”    In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citation

omitted). We have explained:

       [T]he orphans’ court must consider the whole history of a given
       case and not mechanically apply the six-month statutory
       provision. The court must examine the individual circumstances
       of each case and consider all explanations offered by the parent
       facing termination of his or her parental rights, to determine if the
       evidence, in light of the totality of the circumstances, clearly
       warrants the involuntary termination.

In re N.M.B., 856 A.2d 847, 854–855 (Pa. Super. 2004) (citations omitted).

       Our Supreme Court has explained that parental duty “is best understood

in relation to the needs of a child.” In re Burns, 379 A.2d 535, 540 (Pa.

1977).

       A child needs love, protection, guidance, and support. These
       needs, physical and emotional, cannot be met by a merely passive
       interest in the development of the child. Thus, this Court has held
       that the parental obligation is a positive duty which requires
       affirmative performance. This affirmative duty encompasses
       more than a financial obligation; it requires continuing interest in
       the child and a genuine effort to maintain communication and
       association with the child. Because a child needs more than a
____________________________________________


5 Based on our disposition, we need not review Mother’s second issue
regarding Section 2511(a)(8).

                                           -8-
J-S22005-19


      benefactor, parental duty requires that a parent “exert himself to
      take and maintain a place of importance in the child’s life.”

Id. (citations omitted).

      With   respect   to   Section   2511(b),   this   Court   has   stated   that

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted). Further, the orphans’ court “must

also discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” Id.

(citation omitted).

      On appeal, Mother argues that the orphans’ court abused its discretion

with respect to Section 2511(a)(1) in that Mother has complied with and made

progress in her FSP goals. Mother’s Brief at unnumbered 29. Mother states

that she has lived in the same house for thirteen years, and she is employed.

In addition, she has had negative drug and alcohol test results. Mother’s Brief

at unnumbered 20 n.4.

      The orphans’ court agreed that the evidence demonstrated that Mother

successfully met those goals, but it stated on the record in open court at the

conclusion of the testimonial evidence, “The problem is that the things that

[Mother] has done have not made up for the things that she has not done.”

N.T., 12/29/17, at 2–3. Specifically, the orphans’ court found that Mother’s

visits remain supervised, and that she has not played an active role in

Children’s dental care, speech therapy, or education, including their

                                      -9-
J-S22005-19


Individualized Education Programs (“IEP”).      Id. at 3, 5.    Moreover, the

orphans’ court emphasized that Mother “has been looking for a scapegoat and

has not really been stepping up. It seems to be about minimizing her behavior

and placing blame.” Id. at 3.

      Mother acknowledges that she did not progress to unsupervised visits

with Children, but she asserts this is because of obstacles posed by Foster

Mother, who is her first cousin, during the time that she supervised visits.

Mother’s Brief at unnumbered 29–31. Mother’s claim is without merit.

      The record reveals that Foster Mother supervised Mother’s visits with

Children for approximately one year, until July of 2017. N.T., 12/29/17, at

93. Brandon Ambrose, the CYF caseworker, testified that Mother’s attendance

was inconsistent during that time.     N.T., 5/28/17, at 38.     Mr. Ambrose

acknowledged on direct examination that the supervised visits were “causing

a lot of strain” on Mother’s family. N.T., 5/29/17, at 14. As such, from July

until September of 2017, CYF supervised Mother’s visits at their office instead

of Foster Mother supervising the visits in her home. The visits occurred once

per week, and Mother attended regularly. N.T., 5/28/17, at 38; N.T., 5/29/17,

at 15.   In September of 2017, after CYF filed the involuntary termination

petitions, it referred Mother to Pressley Ridge for supervised visits.    N.T.,

5/28/17, at 38. The supervised visits at Pressley Ridge commenced in October

of 2017. They occurred twice per week, and Mother attended regularly. Id.

at 38–39; N.T., 5/29/17, at 15.


                                    - 10 -
J-S22005-19


      Foster Mother testified that when she supervised visits, she allowed

Mother to come to her house anytime she wanted to visit Children, in addition

to the supervised visitation schedule established by the court. N.T., 5/29/17,

at 60, 93. Foster Mother testified that she maintained logs of Mother’s visits.

Id. at 57-58. She stated that Mother did not attend visits frequently. Id. at

93-94.   Foster Mother testified that Mother never called to cancel any

scheduled visit. She just would not “show up.” Id. Foster Mother stated that

Children “would get upset when Mom didn’t come for a visit.” Id. at 95.

      Foster Mother testified that she and Mother “had a really good

relationship” until October of 2017, when Mother stopped talking to her. N.T.,

5/29/17, at 53. She explained that she and Mother had an argument because

Mother “asked me to do something that I couldn’t do, and I told her no, and

she called me a B----, and said, oh, you’re just worried about your foster care

license and stuff.”    Id. at 65–66.     Foster Mother specified on cross-

examination by the GAL that Mother “wanted to get her visits up, and she

wanted me to cover her on some of the visits, just put down some visits that

she didn’t come to.”   Id. at 95–96.    In short, Foster Mother testified that

Mother wanted her to lie to CYF that Mother was attending visits when she

was not, and Foster Mother refused to do so.       Id. at 96.   Foster Mother

explained that in July of 2017, CYF began to supervise the visits instead

“[b]ecause they wanted to have somebody else that was a mandated




                                    - 11 -
J-S22005-19


report[er] be able to report on the visits and take it out of my hands.” Id. at

64.

      Mother testified on direct examination that there “would be a lot of

conflict with me and [Foster Mother]” during supervised visits “because to me

it was like [Foster Mother] was trying to—it was all about control, and she

knew she had control.” N.T., 12/29/17, at 149. Mother continued:

             So I would come in [to Foster Mother’s home], and I would
      be upset, like I said, because my sons to me were not being --
      their appearance. Just everything. I felt like [J.M.T.2] was always
      chubby, he was mad. He was getting skinny. They didn’t smell
      like me. I would get their hair regularly cut.

           I was just upset when I got there because I messed up. I
      made a mistake. And I’m paying for it, and I’m paying for it now
      and my sons are paying for it.

Id. at 149-50. Nevertheless, Mother testified that she believes Children are

safe with Foster Mother. Id. at 176.

      Mother testified, “I dropped the ball on visits, yes, I did, but she made

my visits hell. I will tell you that now.” N.T., 12/29/17, at 153. She explained

that Foster Mother “constantly nags, and she never said anything positive.”

Id. Mother gave an example of one occasion when she was outside in the

front of Foster Mother’s home with Children, and she went to the corner to

talk to a former co-worker. Mother testified that Children rode “their bikes up

to me. Foster Mother’s house is right here. She sees me. Oh, they can’t be

up there with you. You gotta bring them back down here. You’re on your

visit. I’m like, okay. They’re right here with me. We’re outside.” Id.


                                     - 12 -
J-S22005-19


      The orphans’ court made credibility determinations in favor of Foster

Mother and against Mother. As such, the court found that Mother’s narrative

“seems to be about minimizing her behavior and placing blame.”                N.T.,

12/29/17, at 3.    The court found that Foster Mother “was proper in her

behavior as the supervisor of [C]hildren.” Orphans’ Court Opinion, 2/16/18,

at 3. Based on the foregoing testimony, we do not disturb the court’s findings.

See In re T.S.M., 71 A.3d at 267 (stating that appellate courts must “accept

the findings of fact and credibility determinations of the orphans’ court if they

are supported by the record.”).

      In addition, the orphans’ court emphasized:

      Mother has demonstrated a lack of parental judgment that has
      and would continue to put [C]hildren at risk. She has not
      addressed this issue such that she is currently able to take
      custody, nor has she fulfilled her parental duties in any substantial
      way.

Orphans’ Court Opinion, 2/16/18, at 5-6. The orphans’ court’s conclusion is

supported by the testimony of Ms. Arp, the Pressley Ridge caseworker who

supervised visits, with respect to a safety concern that arose during a visit on

November 17, 2017. N.T., 12/15/17, at 63.

      Ms. Arp testified that she received a request from Mother’s adult

daughter, Q., for her to drive Children, then five years old, along with Mother,

to Sky Zone, an indoor trampoline park, for a birthday party for Q.’s daughter.

N.T., 12/15/17, at 63, 65. Mother told Ms. Arp that Children would be home

by 8:00 p.m., and on three separate occasions, Mother advised that the event


                                     - 13 -
J-S22005-19


would occur at the Sky Zone in Lancaster, not the one in Mechanicsburg. Id.

at 64, 80, 85.   The community visit was permitted for two hours on the

condition that Ms. Arp would meet them at Sky Zone and supervise the visit.

     Ms. Arp testified that she drove to Lancaster, only to find that the event

was taking place at the Sky Zone in Mechanicsburg. N.T., 12/15/17, at 64.

She then drove to that location. Id. Q. picked Children up at Foster Mother’s

home at approximately 5:00 p.m., and they arrived at Mother’s house soon

thereafter. Id. at 81. They left Mother’s house at approximately 5:30 p.m.,

and they arrived at Sky Zone in Mechanicsburg at 6:30 p.m., as the driving

distance to the Mechanicsburg location is approximately one hour. Id. at 82–

83. The party began at 7:00 p.m., so the conclusion of the community visit

was delayed, and it exceeded two hours. Id. at 64, 84. Ms. Arp testified that

when the party was over, she learned that Mother had not fed the Children

dinner. Id. at 86. Ms. Arp testified that “apparently their plan” was to buy

fast food on the ride home. Id.

     Moreover, Foster Mother informed Ms. Arp that when Children arrived

home, she noticed they were not in car seats in Q.’s vehicle. N.T., 12/15/17,

at 87. Ms. Arp testified on re-direct examination by CYF as follows:

     Q. So when Mother had an opportunity to parent more than an
     hour-and-a-half, there seemed to have been some problems or
     concerns, weren’t there?

     A. The visit was a nightmare.




                                     - 14 -
J-S22005-19


      Q. What do you mean when you had indicated [in an e-mail to CYF
      documenting the visit], “Mom blames everyone else.” What do
      you mean by that?

      A. At that time, [Mother] was not appearing to take responsibility
      for her need to protect the boys by putting them in car seats. At
      that time, I was referring to her indicating that [F]oster [M]other
      set her up and that she wasn’t the actual driver of the car. That
      was right after the incident had taken place.

      Q. Recognizing the extended period of time where [M]other was
      interacting with [C]hildren during that night, does that create
      concern on your part about [M]other’s ability to meet the safety
      needs and other needs of [C]hildren for a period of time greater
      than an hour-and-a-half?

      A. At that time, yes.

Id. at 104-105. Ms. Arp testified, “I think [Mother] was really just struggling

to understand the seriousness.” Id. at 105.

      Based on the foregoing testimony, the orphans’ court found the

following on the record in open court:

      [W]hat is striking was the one time Mother was given an
      opportunity to have time unsupervised, she gave the wrong place
      that she was going to be, not even with the right city, and failed
      to make sure that [C]hildren were in appropriate safety restraints
      while traveling by vehicle. That called into question significant
      issues with regard to Mother’s judgment as an adult, let alone her
      judgment as a parent.

      No adult should allow a child at any time to be in a car at their
      ages unrestrained, let alone [M]other, under those circumstances,
      when she knew that the court would be looking very carefully at
      the safety of [C]hildren.

N.T., 12/29/17, at 5-6.

      We conclude that the testimonial evidence supports the orphans’ court’s

determination that, far in excess of six months preceding the filing of the

                                    - 15 -
J-S22005-19


involuntary termination petitions on August 29, 2017, Mother refused or failed

to perform her parental duties. Specifically, Mother refused or failed to attend

visits regularly with Children for the year, concluding in July of 2017, that

Foster Mother supervised them.      Mother’s relationship with Foster Mother

deteriorated, in part, when Mother asked Foster Mother to document the

number of visits she attended falsely, and Foster Mother refused. Further, the

totality of the testimonial evidence supports the court’s conclusion that Mother

demonstrated a lack of parental judgment that placed Children’s safety and

well-being at risk. In addition, Mother’s testimony corroborates the court’s

finding that she has not performed her parental duties with respect to

Children’s educational or medical needs.      See N.T., 12/29/17, at 180–181

(Mother testified, “I haven’t done anything with regard to educational needs;”

Mother did not know when she last attended a medical appointment for

Children).    Accordingly, we affirm the decrees with respect to Section

2511(a)(1).

      With respect to Section 2511(b), Mother argues that the court abused

its discretion because a strong bond exists between Mother and Children.

Mother argues that Children’s relationship with her is beneficial because she

can satisfy their needs and welfare. Mother’s Brief at unnumbered 35. We

disagree.

      The following case law is relevant:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is

                                     - 16 -
J-S22005-19


      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
      Super. 2008) (orphans’ court’s decision to terminate parents’
      parental rights was affirmed where court balanced strong
      emotional bond against parents’ inability to serve needs of child).
      Rather, the orphans’ court must examine the status of the bond
      to determine whether its termination “would destroy an existing,
      necessary and beneficial relationship.” In re Adoption of T.B.B.,
      835 A.2d 387, 397 (Pa. Super. 2003). As we explained in In re
      A.S., 11 A.3d 473, 483 (Pa. Super. 2010),

         [I]n addition to a bond examination, the orphans’ court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the orphans’
         court should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      In considering the affection that a child may have for his natural parents,

this Court has stated the following:

         [C]oncluding a child has a beneficial bond with a parent
         simply because the child harbors affection for the parent is
         not only dangerous, it is logically unsound. If a child’s
         feelings were the dispositive factor in the bonding analysis,
         the analysis would be reduced to an exercise in semantics
         as it is the rare child who, after being subject to neglect and
         abuse, is able to sift through the emotional wreckage and
         completely disavow a parent. . . . Nor are we of the opinion
         that the biological connection between [the parent] and the
         children is sufficient in of itself, or when considered in
         connection with a child’s feeling toward a parent, to
         establish a de facto beneficial bond exists.                The
         psychological aspect of parenthood is more important in
         terms of the development of the child and its mental and


                                       - 17 -
J-S22005-19


         emotional health than the coincidence of biological or
         natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted).

      Furthermore, our Supreme Court has stated, “Common sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., 71 A.3d at 268. The Court directed, in weighing the bond

considerations pursuant to Section 2511(b), that “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. Court observed,

“Children are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      In this case, the orphans’ court found that although Children have a

bond with Mother, they “look to and depend on [Foster Mother] as that of a

parental figure.” Orphans’ Court Opinion, 2/16/18, at 5. The court concluded

that Children’s bond is stronger with Foster Mother.      Id. at 6.   The court

reasoned: “Given [C]hildren’s age, their length of time in placement, the

stronger bond with [F]oster [M]other over Mother, and their emotional needs,

it is in the best interest of [C]hildren” to terminate Mother’s parental rights.

Id. The record supports the orphans’ court’s findings.

      There is no dispute in the certified record that Children know Mother as

their mother and that they are bonded to her. Mr. Ambrose had been the CYF

                                     - 18 -
J-S22005-19


caseworker for this family for fourteen months at the time of the subject

proceedings. He visits Children in their kinship foster home once per month.

Mr. Ambrose testified that Children share a parental bond with both Mother

and Foster Mother, but their bond with Foster Mother is stronger because she

has been meeting all of their needs for the twenty months that they have

resided in kinship care. N.T., 12/28/17, at 40, 42–43. He also testified that

Foster Mother is a pre-adoptive resource. Id. at 51.

      Upon thorough review, there is no testimonial evidence in this case that

terminating Mother’s parental rights will have a detrimental effect on Children.

As discussed supra, Children’s legal counsel reported to the orphans’ court

that Children “wish to stay together and to remain a permanent part of the

kinship family. They exhibited a strong trust in having [Foster Mother] make

important decisions for them and to take care of them.” Report, 11/21/18, at

¶ 7. We also observe that Children’s counsel and their GAL joined in CYF’s

brief in this case, wherein they argue in support of involuntary termination.

For all of the foregoing reasons, the record supports the orphans’ court’s

conclusion that terminating Mother’s parental rights will serve Children’s

developmental, physical, and emotional needs and welfare pursuant to Section

2511(b). Accordingly, we affirm.

      Orders affirmed.




                                     - 19 -
J-S22005-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/18/2019




                          - 20 -